Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Notice of Allowance filed 7/26/2022. The purpose of this Supplemental Notice of Allowance is to make corrections to the objections to drawings and to clarify the reasons for allowance.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed elements must be labeled: magnetic circuit, discharge channel, upstream channel width, first extremity, second extremity.  Either numeric or text labels may be used to indicate the elements.  In Figure 1 there are two element 18’s shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with Dan Feilgelson 7/13/2022. 

The CLAIMS have been amended as follows: 

2. (Currently Amended) The narrow channel Hall thruster according to claim 1, wherein [[a]] the predetermined level of current supplied by the first power supply is representative of a current of the plasma discharge when the plasma discharge has reached a predetermined level of a normal operating power.
3. (Currently Amended) The narrow channel Hall thruster according claim 1, wherein the second power supply reduces the applied to the cathode due to 
4. (Currently Amended) The narrow channel Hall thruster according to claim 1, wherein the second power supply reduces the applied to the cathode in response to 
5. (Currently Amended) The narrow channel Hall thruster according to claim 1, wherein the second power supply reduces the applied to the cathode in response to 
8. (Currently Amended) The narrow channel Hall thruster according to claim 1, wherein the second power supply is either a charged capacitor or a battery, wherein the second power supply is 
11. (Currently Amended) The method according to claim 10, wherein  the first predetermined level is representative of a current of the plasma discharge when the plasma discharge has reached a predetermined level of normal operating power.
12. (Currently Amended) The method according to claim 10, wherein the is reduced due to the negative potential applied to the cathode.
13. (Currently Amended) The method according to claim 10, wherein the is reduced due to 
14. (Currently Amended The method according to claim 10, wherein the is reduced due to 
17. (Currently Amended) The method according to claim 10, wherein the negative potential applied to the cathode is obtained either from a charged capacitor or a battery, configured to draw current from the cathode 
18. (Currently Amended) The method according to claim 10, wherein the negative
potential applied to the cathode is reduced towards zero when the [[a]] current supplied to the annular anode exceeds a second predetermined level.



Allowable Subject Matter
Claims 1-18 are allowable.
The following is an examiner’s supplemental statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach in combination with the other limitations of the claim a positive potential to the annular anode relative to the thruster body and the cathode, and a negative potential to the cathode, relative to the thruster body and the annular anode. 
Regarding claim 10 the prior art of record does not teach in combination with the other limitations of the claim applying a positive potential applied to the annular anode relative to the thruster body and the cathode, and applying a negative potential applied to the cathode, relative to the thruster body and the annular anode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741


/ARUN GOYAL/Primary Examiner, Art Unit 3741